UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7588



M. RODNEY JONES,

                                              Plaintiff - Appellant,

          versus


LAURIE F. BESSINGER, Warden; R. STEVENSON,
Associate; T. RILEY, Deputy Warden; GARY D.
MAYNARD, Director, South Carolina Department
of Corrections; JAMES E. SLIGH, JR., South
Carolina Department of Corrections State Class
Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-02-2669-24BC-3)


Submitted:   January 21, 2003             Decided:   February 4, 2003


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


M. Rodney Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       M. Rodney Jones appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint.           Following the filing of

Jones’ notice of appeal, but before the appeal was docketed in this

court, the district court vacated its order of dismissal pursuant

to Fed. R. Civ. P. 60(a), thereby leaving this court with no order

to review.    Accordingly, we dismiss the appeal.        We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                     2